Exhibit 10.1

BRISTOW GROUP INC.

FY 2016 ANNUAL INCENTIVE COMPENSATION PLAN

Plan Provisions

June 4, 2015

PURPOSE

To provide certain designated officers and employees the opportunity to share in
the improved performance of Bristow Group Inc. (the “Company”) by achieving
specific Corporate and Region financial and safety goals and key individual
objectives for fiscal year 2016 (the “Plan year”).

Participants will be required to uphold and certify their compliance with the
Company’s legal and ethical standards as described in the Company’s Code of
Business Integrity (the “Code”) and the policies that support the Code; and
shall use the Company’s Core Values and Bristow Way as guidelines for the
conduct of business and working relationships.

ELIGIBILITY

 

  •   Certain designated officers and employees of the Company and participating
affiliates may be eligible to participate in the Company’s Annual Incentive
Compensation Plan (the “Plan”). In order to be eligible to participate in the
Plan, an officer or employee must first be actively employed in a bonus eligible
position for a minimum of three months. Additionally, prospective Plan
participants must be recommended to and approved by the CEO, except for the
Company’s executive officers who must be recommended to and approved by the
Compensation Committee in order to participate in the Plan.

 

  •   Employees who are approved for participation in the Plan and employed by
the Company after the commencement of the Plan year will be eligible to
participate in the Plan on a pro-rata basis for such Plan year. Employees who
were already Plan participants at the beginning of the Plan year, but whose
reporting line has changed from Region to Corporate, Corporate to Region or
between Regions during the Plan year will be subject to the applicable KPIs and
receive resulting compensation on a pro-rata basis for such Plan year.

KEY PERFORMANCE INDICATORS (KPIs) AND WEIGHTS

 

  •   KPIs are selected and weighted to give emphasis to performance for which
Plan participants have the most direct control. KPIs may vary among Plan
participants and may change from year to year.

 

  •   The Compensation Committee must approve the KPIs, weights and targets as
well as any changes thereto.

 

  •   The AA and TRIR targets for all Plan participants are measured at the
consolidated Corporate level.

 

 

1



--------------------------------------------------------------------------------

  •   If during the Plan year or the applicable portion thereof for newly
acquired or disposed of consolidated affiliates, the Company’s or any of its
consolidated affiliate’s air operations, including the Company’s SAR operations,
the operations of Bristow Academy, Eastern Airways and Airnorth and the
operations of any entity that becomes a consolidated affiliate during the Plan
year, results in a “Class A” Accident pursuant to the recommended classification
by the Bristow Safety Review Board and final review and certification by the
Compensation Committee, at its sole discretion, the portion of any incentive
award hereunder attributable to the safety performance component of AA will be
zero for all Plan participants.

 

  •   If during the Plan year or the applicable portion thereof for newly
acquired or disposed of consolidated affiliates, the Company’s or any of its
consolidated affiliate’s air operations, including the Company’s SAR operations,
the operations of Bristow Academy, Eastern Airways and Airnorth, and the
operations of any entity that becomes a consolidated affiliate during the Plan
year, results in a “Class B” Accident pursuant to the recommended classification
by the Bristow Safety Review Board and final review and certification by the
Compensation Committee, at its sole discretion, the portion of any incentive
award hereunder attributable to the safety performance component of AA will be
as set forth in Attachment I for all Plan participants.

 

  •   If during the Plan year or the applicable portion thereof for newly
acquired or disposed of consolidated affiliates, the Company’s or any of its
consolidated affiliate’s administrative, ground or air operations, including the
Company’s SAR operations, the operations of Bristow Academy, Eastern Airways and
Airnorth, and the operations of any entity that becomes a consolidated affiliate
during the Plan year, results in the fatality of an employee, passenger,
bystander or anyone involved in such operations, the portion of any incentive
award hereunder attributable to the safety performance components of AA and TRIR
will be zero for all Plan participants; provided however that any
crewman/casualty fatality sustained on SAR flights where ‘life and death’ is at
stake may be excluded by recommendation of the Bristow Safety Review Board and
at the discretion of the Compensation Committee.

 

  •   If during the Plan year or the applicable portion thereof for newly
acquired consolidated affiliates, the Company’s or any of its consolidated
affiliate’s administrative, ground or air operations, including the Company’s
SAR operations, the operations of Bristow Academy, Eastern Airways and Airnorth,
and the operations of any entity that becomes a consolidated affiliate during
the Plan year, results in a Permanent Disability Case for an employee,
passenger, bystander or anyone involved in such operations, the portion of any
incentive award hereunder attributable to the safety performance component of
TRIR will be zero for all Plan participants; provided however that any
crewman/casualty permanent disability sustained on SAR flights where ‘life and
death’ is at stake may be excluded by recommendation of the Bristow Safety
Review Board and at the discretion of the Compensation Committee.

 

  •  

If the Company acquires any new consolidated affiliate during the Plan year, the
TRIR performance levels for the consolidated affiliate will be based on the
percentage reduction of its pro forma TRIR in fiscal year 2016 as calculated by
the Bristow Safety

 

 

2



--------------------------------------------------------------------------------

 

Review Board and ultimately reviewed and certified by the Compensation
Committee. The TRIR performance levels for the consolidated affiliate will also
be adjusted on a prorated basis (assuming a 365-day year) for the portion of the
fiscal year on and after the date on which the consolidated affiliate is
acquired by the Company.

 

  •   For the financial KPI, the BVA target for Corporate participants will be
compared against improvement in consolidated Corporate BVA. The target for
Region level participants will be compared against both improvement in Corporate
BVA (weighted 75%) and improvement in Region BVA (weighted 25%).

 

  •   Each Plan participant will have a discretionary “individual performance”
component, and will be evaluated based on specific individual objectives
(scorecard) and an overall performance evaluation of their contribution to the
organization as well as the performance of the relevant Region, Bristow Academy,
or Corporate, as applicable.

 

  •   The performance measures and their weightings for all Plan participants in
fiscal year 2016 will be BVA (50%), AA (12.5%), TRIR (12.5%) and Individual
Performance (25%).

 

  •   Each Plan participant will receive an individual Incentive Award
Determination Worksheet that contains his or her specific incentive award
opportunity, KPIs and performance goals.

 

  •   Attachment I summarizes the safety KPI targets for fiscal year 2016.

PARTICIPATION LEVELS

Executive officers of the Company will be assigned a specific target level set
as a percentage of actual annual base salary established by the Compensation
Committee. Other Plan participants will be assigned a specific target level set
as a percentage of actual annual base salary established by management based on
salary grade. The target levels for Plan participants in fiscal year 2016 are as
follows:

 

Salary

Grade

   Target  

11

     45 % 

10

     45 % 

9

     40 % 

8

     35 % 

7

     30 % 

6

     25 % 

5

     20 % 

3-4

     15 % 

1-2

     10 % 

 

 

3



--------------------------------------------------------------------------------

KPI DEFINITIONS

The following definitions will determine the calculation of each KPI:

Safety KPIs

Air Accident (AA) – Air Accident (“AA”) measures the Company’s consolidated air
accidents factoring in both the relative damage to the aircraft as well as the
extent of injuries to persons. The final classification of all aircraft
accidents shall be subject to the recommendation of the Bristow Safety Review
Board with final review and certification to be made by the Compensation
Committee. The following table and subsequent definitions are intended to
provide guidance on the Aircraft Accident classification methodology:

 

Aircraft Accident

Classification

  

Aircraft Accident Damage

  

Aircraft Accident Injury

A

   Hull Loss    Fatal Injury/Multiple Serious Injuries

B

   OEM Repair    Single Serious Injury/Multiple Minor Injuries

C

   Major Repair    Minor Injury

D

   Minor Repair    First Aid Case

 

  •   Aircraft Accident Damage shall mean aircraft damage sustained during
events classified as an ‘Accident’ under ICAO Annex 13. All SAR and medical
emergency operational and training flights will be included. Training flights at
Bristow Academy will be reviewed individually by the Company’s Global Safety
department to ascertain ‘preventability’ and cost of repair vs. aircraft
“write-off’. While “ditching” may result in a hull loss, such events will not in
themselves determine the event classification.

 

  •   Aircraft Accident Injury shall mean those personal injuries sustained by
staff and/or passengers during flight operations. Crewman/casualty injury
sustained on SAR and medical emergency flights where ‘life and death’ is at
stake will not be included.

 

  •   First Aid Case shall mean a case in which immediate and temporary care is
given to a victim of an accident or sudden illness before (or in substitution
of) the services of a physician or primary attention is provided by a physician
which could have been administered by a qualified first aid provider. For
purposes of this definition, first aid may include any single treatment and
subsequent observation of minor scratches, cuts, bums, splinters, that do not
normally require medical care by a physician. Such treatment and observation is
considered a First Aid Case even if provided by a physician or registered
professional personnel.

 

  •   Hull Loss shall mean the aircraft is destroyed or damaged beyond
economical repair.

 

  •   Major Repair shall mean repair work that is required on an aircraft
following an accident:

 

  (a) where an aircraft is otherwise grounded; or

 

  (b) where the repair requires more than a visual inspection and is not covered
by routine maintenance programs.

 

 

4



--------------------------------------------------------------------------------

  •   Minor Injury shall mean an injury which is sustained by a person during an
aircraft accident or incident event which falls between the definition above of
“First Aid Case” and below of “Serious Injury”.

 

  •   Original Equipment Manufacturer (“OEM”) Repair shall mean repair work that
is required on an aircraft following an accident that requires input from the
OEM in terms of design, execution or approval of the work.

 

  •   Serious Injury shall mean an injury which is sustained by a person during
an aircraft accident or personal injury event which results in:

 

  (a) hospitalization for more than 48 hours commencing within seven days from
the date on which the injury was received;

 

  (b) a fracture of any bone (except simple fractures of fingers, toes, or
nose);

 

  (c) lacerations which cause nerve, muscle or tendon damage or severe
hemorrhage;

 

  (d) injury to any internal organ;

 

  (e) second or third degree burns or any burns affecting more than five percent
of the body surface; or

 

  (f) verified exposure to infectious substances or injurious radiation.

Total Recordable Injury Rate (“TRIR”) shall be equal to the product of [(a) the
total number of recordable injuries in the fiscal year to any person (including
any recordable injury to a SAR or medical emergency passenger that is sustained
as a result of the Company’s consolidated operations) that is more severe than a
First Aid Case defined above (e.g., any fatality, Permanent Total Disability,
Lost Work Time, Restricted Work Time, or Medical Treatment Case) divided by
(b) the total number of hours worked in the fiscal year] multiplied by 200,000
hours. If after considering the facts of an incident in light of the following
classification definitions there remains a question as to how a given incident
should be classified for TRIR purposes, the Bristow Safety Review Board shall
review the facts and make a classification recommendation to the Compensation
Committee who in turn shall review the classification and make the final
certification at its sole discretion.

 

  •   Medical Treatment Case shall mean a case involving any work related injury
or illness that does not result in any days away from work, or one or more days
of restricted work or job transfer, and where the employee receives medical
treatment beyond first aid which can only be administered by a physician
(including a dentist or physiotherapist) or on the direction of a physician by
medically qualified personnel. For the avoidance of doubt, “medical treatment”
shall not include first aid even if provided by a physician or registered
professional personnel.

 

  •   Permanent Total Disability Case shall mean a case involving any work
related injury that permanently incapacitates a person and results in
termination of employment.

 

  •   Restricted Work Time Case shall mean a case involving any work related
injury that renders the injured person temporarily unable to perform all, but
still some, of their normal work on any day after the day on which the injury
occurred.

 

 

5



--------------------------------------------------------------------------------

Financial KPI

Bristow Value Added (“BVA”) is a financial performance measure customized for
the Company to measure Gross Cash Flow (after tax operating cash flow) less a
charge for the capital employed which is calculated by multiplying Gross
Operating Assets by the Required Return.

 

  •   Gross Cash Flow is total revenue, less total operating expense (excluding
depreciation and amortization) plus rent expense for the period less taxes, plus
(minus) an adjustment for the proportional consolidation of any large strategic
equity investment’s gross cash flow and excluding special items, if any.

 

  •   Gross Operating Assets is a measure of the gross tangible assets deployed
into the business to generate the Company’s Gross Cash Flow. Gross Operating
Assets include net working capital (excluding cash), gross property, plant and
equipment (including the fleet), other non-current tangible assets, capitalized
operating leases and an adjustment for the gain or losses on the sale of
aircraft. Gross operating assets will also be adjusted for the proportional
consolidation of any large strategic equity investment’s gross operating assets.

 

  •   The Required Return for any fiscal year is fixed at 10.5% (2.625% per
quarter). The capital charge is calculated quarterly based on the ending balance
and the full fiscal year’s capital charge is the sum of the four quarters. The
capital charge is defined as Gross Operating Assets times the Required Return.

Individual KPI

Individual Performance - Individual performance may relate specifically to the
individual and/or pre-established Region or Corporate objective goals approved
by the Plan participant’s applicable supervisor or the Compensation Committee.
Each Plan participant should be evaluated on individual objectives that have
been defined and communicated to the Plan participant and an overall performance
evaluation of the individual’s contributions during the Plan year. The total
pool for all Plan participants as a group for the discretionary component of the
annual incentive award is set as a multiple of the “expected” level ranging from
0 to 200% as recommended by the Chief Executive Officer and approved by the
Compensation Committee. In cases of extraordinary performance, a Plan
participant may receive an amount for individual performance in excess of 200%
of such participant’s targeted individual performance amount, provided that in
no event shall any participant’s total annual incentive award exceed 250% of
such Plan participant’s targeted total annual incentive award.

PERFORMANCE GOALS

 

  •   The minimum, expected and maximum performance levels for each safety
performance metric of AA and TRIR for fiscal year 2016 are set forth in
Attachment I. The payoff schedule is a straight line between and around these
points.

 

  •   The BVA target for fiscal year 2016 is the actual BVA achieved in fiscal
year 2015 (as adjusted for new goodwill and intangibles). Achieving this level
of performance at both Corporate and the Regions would imply a BVA multiple of
1.0 times bonus target.

 

 

6



--------------------------------------------------------------------------------

  •   If BVA improvement is above or below zero, the BVA multiplier will be
above or below 1.0 times bonus target. Each Region will be assigned a bonus
sensitivity factor each year set at 1% of Gross Operating Assets at the prior
year end (Regions will be 3% of Gross Operating assets at the prior year end).
This determines the slope of the curve. If BVA declines by the bonus sensitivity
factor, the BVA multiple will drop to 0.0 times bonus target. If BVA increases
by the bonus sensitivity factor, the BVA multiple will rise to 2.0 times bonus
target. The payoff schedule is a straight line between and around these points.

 

  •   The Compensation Committee reserves the right to adjust performance goals
and resulting payout multiples for significant acquisitions, divestitures or
events that were not contemplated when the performance goals and payout
multiples were initially set.

DETERMINING THE ANNUAL INCENTIVE AWARD

 

  •   Once the Plan year has been completed, the Company’s safety and financial
performance will be determined.

 

  •   The actual incentive award earned by each Plan participant will be equal
to the sum of the incentive awards earned for each KPI, including individual
performance.

 

  •   The BVA bonus multiple is capped at 3.0 times bonus target and has a floor
of 0.0 times bonus target. In a year where the bonus multiple is above the cap
or below the floor, it is expected that the benchmark for measuring the
following year change in BVA is the BVA that would have resulted in exactly
reaching the cap or floor.

 

  •   Incentive awards hereunder will be paid as soon as practical after the end
of the Plan year and completion and certification of the outside audit of the
Company’s financial results. Awards to U.S. taxpayers will be paid no later than
75 days after the end of the applicable fiscal year. All other awards will be
paid as soon as administratively feasible, but no later than the end of the
month following approval by the Compensation Committee.

 

  •   A Plan participant will not receive his/her incentive award until they
have signed a certification of compliance under the Code of Business Integrity.
The Company may recover all or a portion of the incentive award if it is found
that the certification was signed with the knowledge of, or participation in,
any act determined by the Company’s Compliance Committee to be in violation of
the Code of Business Integrity.

ADMINISTRATION OF PLAN

 

  •   The Compensation Committee approves the Plan, with day-to-day
responsibility for administration delegated to Company management. The
Compensation Committee will interpret the Plan and make appropriate adjustments
as necessary. All interpretations made by the Compensation Committee are final.

 

  •   The Compensation Committee will certify the performance results of the
Company and the total amount of incentive awards to be paid at the end of the
Plan year.

 

 

7



--------------------------------------------------------------------------------

  •   The incentive awards for the applicable Plan year will be accrued and
charged as an expense to the Company, before determining the financial
performance under the Plan.

 

  •   Except as provided below, Plan participants whose employment by the
Company is terminated for any reason prior to the payment of any incentive award
contemplated hereunder will forfeit such award in full.

 

  •   Any Plan participant whose employment is terminated without cause may be
eligible to receive a pro-rated award pursuant to the terms of the Company’s
Management Severance Benefits Plan for U.S. Employees dated June 4, 2014 and the
Company’s Management Severance Benefits Plan for Non-U.S. Employees dated
June 4, 2014.

 

  •   Any Plan participant whose employment is terminated for reason of death,
disability or normal retirement, may be eligible to receive a pro-rated award,
subject to the discretion of Company management.

 

  •   The Compensation Committee, in its sole discretion, may make special
incentive awards to any individual in order to recognize special performance or
contributions.

 

  •   This Plan has been adopted pursuant to the Company’s 2007 Long Term
Incentive Plan, as amended from time to time, and will be administered by the
Compensation Committee in accordance with the provisions thereof.

 

 

8



--------------------------------------------------------------------------------

BRISTOW GROUP INC.

FY 2016 ANNUAL INCENTIVE COMPENSATION PLAN

ATTACHMENT I

SAFETY PERFORMANCE MEASURES

The following performance levels are established for safety KPIs for fiscal year
2016:

 

SAFETY KPIs

   Minimum(1)      Expected      Maximum(2)  

TRIR(3)

     0.24         0.20         0.14   

Performance Score

     0.050         0.125         0.250   

AA Class A Accidents(4)

     0         0         0   

AA Class B Accidents(4)

     2         1         0   

Performance Score

     0.050         0.125         0.250   

 

(1)  Performance resulting in safety KPIs worse than the minimum amounts set
forth above will result in a performance score of zero and no payment being
provided for that portion of the incentive award.

(2)  Performance resulting in safety KPIs better than the maximum KPIs set forth
above will result in the highest applicable performance score being applied to
that portion of the incentive award.

(3)  TRIR will be measured based on the performance levels of the Company and
its consolidated affiliates as of April 1, 2015, as adjusted on a prorated basis
(assuming a 365-day year) for the TRIR relative performance of any disposed of
consolidated affiliate or newly acquired consolidated affiliate during fiscal
year 2016 with such calculation performed by the Bristow Safety Review Board and
ultimately reviewed and certified by the Compensation Committee.

(4)  AA will be measured based on the performance levels of the Company, its
consolidated affiliates as of April 1, 2015 and the performance levels for the
applicable period of time during fiscal year 2016 that disposed of or acquired
affiliates were deemed to be consolidated affiliates.

The TRIR performance levels for any new consolidated affiliate that is acquired
by the Company during fiscal year 2016 will be based on the percentage reduction
on a relative basis of such consolidated affiliate’s pro forma TRIR. The
following TRIR performance levels will also be further adjusted on a prorated
basis (assuming a 365-day year) for the portion of the fiscal year on and after
the date on which the consolidated affiliate is acquired by the Company.

 

 

9



--------------------------------------------------------------------------------

The TRIR performance levels will be calculated by the Bristow Safety Review
Board and ultimately reviewed and certified by the Compensation Committee:

 

SAFETY KPI

   Minimum(1)      Expected      Maximum(2)  

TRIR

     10% reduction         20% reduction         30% reduction   

Performance Score

     0.050         0.125         0.250   

 

(1)  Performance resulting in TRIR worse than the minimum amounts set forth
above will result in a performance score of zero and no payment being provided
for that portion of the incentive award attributable to the applicable
consolidated affiliate.

(2)  Performance resulting in TRIR better than the maximum TRIR set forth above
will result in the highest applicable performance score being applied to that
portion of the incentive award attributable to the applicable consolidated
affiliate. The payoff schedule is a straight line between and around these
points.

 

 

10